Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on April 22, 2022 is acknowledged.  Claim 19 was amended and  claims 1-18, 20-23, 2530, 33, 36 and 38-39 were canceled.  Claims 19, 24, 31-32, 34-35 and 37 are pending in the instant application.
Claims 19, 24, 31-32 and 37 are allowed as filed in the amendment on April 22, 2022. 


Examiner’s Comments
The rejection of claims 19, 24, 31-32, and 37 under 35 U.S.C. 103 as being unpatentable over Park (WO2014007584 A1, cited previously) in view of Maron (Circulation. 2015 June 9; 131(23): 2079–2091, cited previously) as evidenced by GenScript (https://www.genscript.com/peptide/RP20512-Transportan.html, accessed on 12/17/2021) and Uniprot (P22466, human Galanin, accessed on 12/17/2021) and  in view of Kim (Scientific reports, 5, pages 1-15, published 2015) is withdrawn in view of amendment of the claims filed April 22, 2022 and Applicants arguments filed April 22, 2022.

The rejection of claims 19, 24, 31-32, and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10208085 B2 in view of Park (WO2014007584 A1, cited previously),  Maron (Circulation. 2015 June 9; 131(23): 2079–2091, cited previously) and Kim (Scientific reports, 5, pages 1-15, published 2015) is withdrawn in view of amendment of the claims filed April 22, 2022 and Applicants arguments filed April 22, 2022.

The rejection of claims 19, 24, 31-32 and 37 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10479816 B2 in view of Park (WO2014007584 A1), Maron (Circulation. 2015 June 9; 131(23): 2079–2091) and Kim (Scientific reports, 5, pages 1-15, published 2015) is withdrawn in view of amendment of the claims filed April 22, 2022 and Applicants arguments filed April 22, 2022.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Paul Zarek on May 13, 2022.
The application has been amended as follows: 

Claims 34-35 (Canceled). 

Claims 19, 24, 31-32 and 37 remain as filed in the amendment of the claims on April 22, 2022.

Claims 19, 24, 31-32 and 37 are allowed.

Reasons for Allowance
The closest prior art made of record Park (WO2014007584 A1, cited previously).   Park teaches a method of treating a disease associated with PLB, and wherein the disease is heart failure and ischemia (see claims 20-22) comprising administering the peptide RAETIEMPQ (see claims 20-22 and SEQ ID NO:1).  Park discloses a decoy peptide consisting of the sequence RAETIEMPQ (SEQ ID NO: 1) which is identical to instant SEQ ID NO: 2.  Park discloses wherein the vascular disease includes arteriosclerosis and hypertension (see page 18, last paragraph) and hypertensive heart failure.  Park is silent to treatment of hypertensive pulmonary disease.  Applicants have shown unexpected results with regards to effective treatment of pulmonary hypertension with the claimed peptides (see Figures 8-11).

Conclusion
Claims 19, 24, 31-32 and 37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654